     Case 2:12-cv-00184-wks Document 556 Filed 08/31/20 Page 1 of 11



                   UNITED STATES DISTRICT COURT
                              FOR THE
                        DISTRICT OF VERMONT


JANET JENKINS, ET AL.,                 :
                                       :
          Plaintiffs,                  :
                                       :
          v.                           :     Case No. 2:12-cv-184
                                       :
KENNETH L. MILLER ET AL.,              :
                                       :
          Defendants.                  :

    OPINION AND ORDER: DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
                JUDGMENT AND MOTION FOR SANCTIONS
                          (ECF 495, 512)
     Plaintiff Janet Jenkins, for herself and as next friend of

her daughter Isabella Miller-Jenkins, has brought suit against

several individuals and organizations, alleging that they

kidnapped and conspired to kidnap Isabella. Plaintiffs assert

claims of commission of, and conspiracy to commit, an

intentional tort of kidnapping and conspiracy to violate civil

rights under 42 U.S.C. § 1985(3).

     Defendants Liberty Counsel and Rena Lindevaldsen now file

this motion for partial summary judgment as to all claims

Plaintiff Janet Jenkins brings as a next friend of Isabella

Miller-Jenkins, on account of the fact that Isabella reached the

age of majority on April 16, 2020. Liberty Counsel and

Lindevaldsen have also filed a motion for sanctions against

Jenkins for her continued maintenance of these next friend

claims.
                                   1
     Case 2:12-cv-00184-wks Document 556 Filed 08/31/20 Page 2 of 11



     For the reasons set forth below, Defendants’ motion for

partial summary judgment on this issue is denied, and

Defendants’ motion for sanctions is denied.

                         FACTUAL BACKGROUND

     This case arises out of the alleged international

kidnapping of Isabella Miller-Jenkins in September 2009 by her

mother, Lisa Miller, in obstruction of the parental rights of

her other mother, Janet Jenkins. Defendants Zodhiates, Kenneth

Miller, and Timothy Miller have been criminally convicted for

conspiring to commit, or aiding and abetting, the international

parental kidnapping. ECF 439-9; ECF 439-16; ECF 439-21. Among

the many claims Jenkins brings in this lawsuit, she brings

claims of conspiracy and aiding and abetting under Vermont law,

as well as of conspiracy to violate civil rights under federal

law, as a next friend of Isabella.

     Isabella was born on April 16, 2002. ECF 494-1. On April

16, 2020, Isabella reached the statutory age of majority under

Vermont law. Cavallari v. Martin, 169 Vt. 210, 213 (1999). That

day, the Liberty Counsel Defendants and Lindevaldsen promptly

filed a motion for partial summary judgment on all claims

Jenkins brought as next friend of Isabella. These Defendants

also brought a Rule 11 motion against Jenkins and her counsel

for her continued maintenance of the claims.



                                   2
       Case 2:12-cv-00184-wks Document 556 Filed 08/31/20 Page 3 of 11



       Isabella is still missing; the federal government’s efforts

to locate her are ongoing. See Lisa Miller Docket Report 4, Ex.

1. Her last known location was in Jinotega, Nicaragua, where she

was taken on April 27, 2010. Dep. Tr. 55, ECF 470-1.

                           STANDARD OF REVIEW

  I.     Summary Judgment Standard

       To prevail on a motion for summary judgment the movant must

show “that there is no genuine dispute as to any material fact

and [that it] is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986). The movant bears the burden of demonstrating

the absence of a question of material fact. In making this

determination, the Court must view all facts “in the light most

favorable” to the non-moving party. Holcomb v. Iona Coll., 521

F.3d 130, 132 (2d Cir. 2008). If the movant fails to meet her

initial burden, the motion will fail even if the opponent does

not submit any evidentiary matter to establish a genuine factual

issue for trial. BBS Norwalk One, Inc. v. Raccolta, Inc., 117

F.3d 674, 677–78 (2d Cir. 1997).

       If the movant meets her burden, “the nonmoving party must

come forward with admissible evidence sufficient to raise a

genuine issue of fact for trial in order to avoid summary

judgment.” Jaramillo v. Weyerhauser Co., 536 F.3d 140, 145 (2d

Cir. 2008). In doing so, the opposing party must come forward
                                     3
        Case 2:12-cv-00184-wks Document 556 Filed 08/31/20 Page 4 of 11



with sufficient evidence that would justify a reasonable jury in

returning a verdict in its favor. See Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). If

“the party opposing summary judgment propounds a reasonable

conflicting interpretation of a material disputed fact,” summary

judgment must be denied. Schering Corp. v. Home Ins. Co., 712

F.2d 4, 9–10 (2d Cir. 1983).

     In determining whether there are genuine issues of material

fact, a court is “required to resolve all ambiguities and draw

all permissible factual inferences in favor of the party against

whom summary judgment is sought.” Johnson v. Killian, 680 F.3d

234, 236 (2d Cir. 2012) (quoting Terry v. Ashcroft, 336 F.3d

128, 137 (2d Cir. 2003)). “A party asserting that a fact [ . . .

] is genuinely disputed must support the assertion by [ . . . ]

citing to particular parts of materials in the record, including

depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made

for purposes of the motion only), admissions, interrogatory

answers, or other materials.” Fed. R. Civ. P. 56(c)(1).

  II.     Motion for Sanctions

     Rule 11 of the Federal Rules of Civil Procedure provides

the following:

     By presenting to the court a pleading, written motion, or
     other paper—whether by signing, filing, submitting, or

                                      4
       Case 2:12-cv-00184-wks Document 556 Filed 08/31/20 Page 5 of 11



       later advocating it—an attorney or unrepresented party
       certifies that to the best of the person’s knowledge,
       information, and belief, formed after an inquiry reasonable
       under the circumstances:
            (1) it is not being presented for any improper
       purpose, such as to harass, cause unnecessary delay, or
       needlessly increase the cost of litigation;
            (2) the claims, defenses, and other legal contentions
       are warranted by existing law or by a nonfrivolous argument
       for extending, modifying, or reversing existing law or for
       establishing new law;
            (3) the factual contentions have evidentiary support
       or, if specifically so identified, will likely have
       evidentiary support after a reasonable opportunity for
       further investigation or discovery; and
            (4) the denials of factual contentions are warranted
       on the evidence or, if specifically so identified, are
       reasonably based on belief or a lack of information.
       The Second Circuit has offered guidance that Rule

11 sanctions should be “made with restraint.” Schlaifer Nance &

Co. v. Estate of Warhol, 194 F.3d 323, 333 (2d Cir. 1999). The

decision whether to impose sanctions is a matter for the Court's

discretion. Perez v. Posse Comitatus, 373 F.3d 321, 325 (2d Cir.

2004).

                                DISCUSSION

  I.     Defendants’ Motion for Partial Summary Judgment

       Defendants Liberty Counsel and Lindevaldsen claim that they

are entitled to judgment as a matter of law because Jenkins’

next friend authority and standing to sue on behalf of Isabella

expired on April 16, 2020. Jenkins counters that she may proceed


                                     5
     Case 2:12-cv-00184-wks Document 556 Filed 08/31/20 Page 6 of 11



as Isabella’s next friend under Whitmore v. Arkansas, 495 U.S.

149 (1990), Rule 17(c)(2) of the Federal Rules of Civil

Procedure, and the Court’s broad equitable powers. Defendants’

motion for partial summary judgment is denied.

     As a general matter under Vermont law, a plaintiff’s

capacity to bring next friend claims on behalf of a minor expire

when said minor reaches the age of majority. See Schuppin v.

Unification Church, 435 F. Supp. 603, 605 (D. Vt. 1977).

Because Isabella clearly reached the age of majority on April

16, 2020, Jenkins no longer has standing to bring next friend

claims based on Isabella’s status as a minor.

     However, Jenkins may still bring next friend claims on

behalf of Isabella because she has shown that Isabella lacks

access to the U.S. courts under Whitmore v. Arkansas. 495 U.S.

149 (1990). In Whitmore, the Supreme Court put forth a two-prong

test to determine whether a party has standing to bring a next

friend claim on behalf of another individual. Under this test,

the putative next friend must first show that there is “an

adequate explanation — such as inaccessibility, mental

incompetence, or other disability” to explain “why the real

party in interest cannot appear on his own behalf to prosecute

the action.” Id. at 163. “Second, the ‘next friend’ must be

truly dedicated to the best interests of the person on whose

behalf he seeks to litigate.” Id.

                                   6
     Case 2:12-cv-00184-wks Document 556 Filed 08/31/20 Page 7 of 11



     Jenkins argues that the courts are inaccessible to Isabella

because, based on the circumstances surrounding her

disappearance in 2009 and the federal government’s continued

inability to locate her, Isabella is demonstrably being held

captive outside of the United States, and thus lacks the

practical and financial ability to access American courts.

Defendants counter, however, that Jenkins has not sufficiently

established that Isabella – now a legal adult – is actually

being held against her will or otherwise facing serious barriers

to accessing the U.S. court system. Based on the evidence in the

record, however, Jenkins prevails in her argument.

     Record evidence in this case clearly establishes that, in

2009, Isabella was removed from the country to Nicaragua by Lisa

Miller; Zodhiates, Kenneth Miller, and Timothy Miller have been

criminally convicted for conspiring to commit, or aiding and

abetting, international parental kidnapping based on these

events. ECF 439-9; ECF 439-16; ECF 439-21. Efforts to locate

Isabella by the federal government, law enforcement, and Jenkins

over the course of many years have yielded no results, providing

strong evidence that, at least up until now, Isabella’s

kidnapping has been ongoing.

     As a district court held in Ali Jaber v. United States,

individuals may be found to lack access to U.S. courts based on

a holistic showing of barriers in the record, even if none of

                                   7
     Case 2:12-cv-00184-wks Document 556 Filed 08/31/20 Page 8 of 11



these obstacles would categorically prevent the individual from

making a court appearance. 155 F. Supp. 3d 70 (D.D.C. 2016).

Specifically, the Ali Jaber court held that the estates of

individual civilians killed in Yemen did not have access to the

American judicial system due to an ongoing civil war, financial

hardship, and infrastructure limitations which made it

impossible for them to travel or to communicate with American

courts. Id. at 76-77. Here, too, record evidence of Isabella’s

longstanding status as a victim of kidnapping shows that she

faces significant obstacles to appearing in American court,

including her location overseas, financial barriers, her age,

and her history of captivity.

     Moreover, the facts of this case are distinguishable from

Al-Aulaqi v. United States, in which a district court held that

a citizen enemy combatant abroad had access to the U.S. courts

despite the risk of arrest and detainment he would face if he

made a court appearance. 727 F. Supp. 2d 1 (D.D.C. 2010). As the

District Court for the District of Columbia noted, Al-Aulaqi’s

main barrier to appearing in the American court system was his

enemy combatant status, a functionally distinct and far more

abstract obstacle compared to Isabella’s status as a kidnapped

missing person. Id. at 19 (“Al-Aulaqi is not in U.S. custody,

nor is he being held incommunicado against his will.”). Unlike

Isabella, who is known to be only eighteen years old with a

                                   8
     Case 2:12-cv-00184-wks Document 556 Filed 08/31/20 Page 9 of 11



history of captivity abroad, Al-Aulaqi’s only barrier to

appearing in the judicial system was his fear of arrest – a fear

which the court held insufficient to proving that the courts

were inaccessible to him. A kidnapped missing person, however,

faces much more serious obstacles to representing her interests

in U.S. courts in light of her inability to control her own

movement.

     While Defendants again raise the argument that Jenkins has

not expressly proven that Isabella is presently being held

against her will, the evidence before the court establishes that

Isabella was a captive in Nicaragua at the time of her last

known whereabouts. In the absence of any other new evidence,

this Court cannot assume that Isabella’s kidnapping has ended

simply because she has reached the age of majority. As such, the

Court finds that Isabella lacks access to the American court

system for the purposes of next friend jurisdiction.

     Additionally, Jenkins’ argument successfully meets the

requirements of Whitmore’s second prong, in large part due to

her significant relationship with Isabella. See Whitmore, 495

U.S. at 163. Jenkins is Isabella’s parent. She has had sole

legal custody of Isabella for many years, and has demonstrated

her commitment to her daughter through continuous attempts to

make contact and renew a relationship with her, as well her

pursuit of this litigation.

                                   9
     Case 2:12-cv-00184-wks Document 556 Filed 08/31/20 Page 10 of 11



     Many courts have held in other cases that an individual may

not assert next friend standing where there is no evidence of

the real party’s intention or desire to bring a lawsuit. See Al-

Aulaqi, 727 F. Supp. 2d at 20; Idris v. Obama, 667 F. Supp. 2d

25, 29 (D.D.C. 2009); Fenstermaker v. Bush, No. 05 Civ. 7468

(RMB), 2007 WL 1705068, *6 (S.D.N.Y. June 12, 2007). Moreover,

Defendants correctly observe that Jenkins has not had contact

with Isabella for over a decade, nor has she had any way of

confirming Isabella’s wishes or interests in pursuing her own

claims in this litigation. However, unlike in the cases cited to

by Defendants, Jenkins has not had the opportunity to

investigate Isabella’s wishes due to the very harm at the heart

of this case – her kidnapping. Indeed, as a kidnapped missing

person, Isabella has not been capable of articulating her

interests or wishes at all, regardless of their content.

     In light of these specific and highly unusual

circumstances, it would defy reason for the Court to render a

lack of Isabella’s stated intent to bring a claim dispositive.

Looking to the totality of the factors articulated in Whitmore,

the Court finds that Jenkins’ significant relationship with

Isabella, along with her longstanding involvement in this

litigation, establish that she represents Isabella’s best

interests for the purposes of this litigation. As such, Jenkins

has next friend standing to bring claims on behalf of Isabella,

                                   10
     Case 2:12-cv-00184-wks Document 556 Filed 08/31/20 Page 11 of 11



and Defendants’ motion for partial summary judgment is denied.

The Court need not address Jenkins’ argument under Fed. R. Civ.

P. 17(c)(2).

  II.   Defendants’ Motion for Sanctions

     Finally, Defendants submit that the Court should sanction

Jenkins under Rule 11 for “pressing claims that she had no

standing to maintain.” This argument lacks merit, as Jenkins’

next friend claims were not frivolous and had some chance of

success. Defendants’ motion for sanctions is denied.

                               CONCLUSION

     For the aforementioned reasons, Defendants’ motion for

partial summary judgment (ECF 495) on this issue is denied, and

Defendants’ motion for sanctions (ECF 512) is denied.

     DATED at Burlington, in the District of Vermont, this 31st

day of August, 2020.

                                  /s/ William K. Sessions III
                                  William K. Sessions III
                                  District Court Judge




                                   11
